                                          Case 3:16-cv-02043-TSH Document 93 Filed 03/22/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA, et al.,                  Case No. 16-cv-02043-TSH
                                   8                     Plaintiffs,
                                                                                            DISCOVERY ORDER
                                   9             v.
                                                                                            Re: Dkt. No. 89
                                  10     CRESCENDO BIOSCIENCE, INC., et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Fact discovery in this matter closed on March 15, 2021. However, late in fact discovery
                                  14   Relator disclosed an undercover FBI investigation launched in 2015 that produced information
                                  15   used by Relator to support its allegations. Dr. Felice Gersh testified that she acted as a
                                  16   confidential informant and that she had communications and dealings with FBI Agent Jon Habben
                                  17   and California State Agent Vladislav Mikulich. Defendants are now seeking documents and
                                  18   deposition testimony from the federal and state governments concerning the federal and state
                                  19   investigations.
                                  20          The Court finds that Relator improperly delayed providing this information to the
                                  21   Defendants in discovery. Accordingly, the Court orders that Defendants may pursue this
                                  22   discovery directed toward the federal government and the State of California, notwithstanding that
                                  23   fact discovery is otherwise closed.
                                  24          IT IS SO ORDERED.
                                  25

                                  26   Dated: March 22, 2021
                                  27
                                                                                                     THOMAS S. HIXSON
                                  28                                                                 United States Magistrate Judge
